Opinion on Petition to Behear
Mr. Justice Cresoh.
Betty Jo Krusenklaus has timely filed a petition to rehear. The petition urges that this Court erred in holding that the trial court, a Circuit Court, had jurisdiction to determine the rights and interests of plaintiff in error in certain real property, title to which it was admitted was in her. The theory of the cross-bill filed against Mrs. Holland’s husband and plaintiff in error was that the deeds, placing title in plaintiff in error, were void for the reasons alleged in the cross-bill. The cross-bill sought to have them set aside. The property was before the Court under attachment and publication for plaintiff in error.
To support the insistence made by the petition to rehear, great reliance is placed upon the recent opinion of this Court in Pan-O-Ram Club, Inc. v. State ex rel. Davis (1965) 217 Tenn. 137, 395 S.W.2d 803, and McGee v. Carter (1948) 31 Tenn.App. 141, 212 S.W.2d 902. The *36difference between the case of Pan-O-Ram Club, Inc. v. State, supra, and the case at bar, is entirely plain. That case involved a quite narrow and limited statutory vesting of jurisdiction in a Criminal Court, concurrent with the Chancery Court, for abatement of public nuisance.
Quite to the contrary, the case sub judice involves a broad and general delegation of equity jurisdiction to the Circuit Court, concurrent with the Chancery Court, of the subject of domestic relations and child support. This is clear, upon consideration of the Tennessee statutes so ably delineated in the opinion of this Court in Browder v. Browder (1949) 188 Tenn. 488, 221 S.W. 2d 526. Necessarily, when the Circuit Court is given broad and general concurrent equity jurisdiction with the Chancery Court, the equitable maxim relating to equity having taken jurisdiction for one purpose is properly invoked. Anything appearing to the contrary in the case of McGee v. Carter, supra, is simply not the law of this State.
Petition to rehear denied.
Burnett, Chiee Justice, and White, Dyer and Chattin, Justices, concur.